Citation Nr: 1130643	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  09-00 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to March 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision, by the San Diego, California, Regional Office (RO), which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective October 9, 2007; that rating action also granted service connection for tinnitus, evaluated as 10 percent disabling.  

In April 2011, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  At the hearing, the Veteran withdrew from appeal his claim of entitlement to an initial rating in excess of 10 percent for tinnitus.  Consequently, that issue will not be considered by the Board.  


FINDINGS OF FACT

1.  In February 2008, audiometric testing revealed a puretone average of 52.5 decibels with a speech recognition score of 96 percent in the right ear (level I); and a puretone average of 81.25 decibels with a speech recognition score of 96 percent in the left ear (level II).  

2.  In June 2010, audiometric testing revealed a puretone average of 53.75 decibels with a speech recognition score of 92 percent in the right ear (level I), and a puretone average of 81.25 decibels with a speech recognition score of 72 percent in the left ear (level VI).  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in November 2007 from the RO to the Veteran which was issued prior to the RO decision in March 2008.  Additional letters were issued in May 2008, March 2009, July 2009, and September 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or information that has not already been requested with respect to the claim on appeal.  The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Findings necessary to apply the criteria for rating hearing loss have been made.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding either of the issues decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The Veteran served on active duty from June 1962 to March 1965.  His DD Form 214 reflects that his military occupational specialty was general warehouseman.  The enlistment examination, dated in April 1962, revealed pure tone thresholds of -10 (25), 5 (15), 0 (10), and 5 (10) decibels in the right ear, and 0 (15), 10 (20), 15 (25), and 10 (15) decibels in the left ear at the 500, 1000, 2000, and 4000 Hertz levels, respectively.  (Note: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Those are the figures that are not in parentheses. Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)   On the occasion of his separation examination in March 1965, hearing acuity was found to be 15/15 for whispered voice in both ears.  

The Veteran's claim for service connection for bilateral hearing loss (VA Form 21-526) was received in October 2007.  In a statement in support of his claim, dated in November 2007, the Veteran indicated that he first noticed a problem with his hearing in the summer of 1962 when he was sent to the Marine Corps rifle training center at Camp Matthews in the San Diego area.  The Veteran indicted that they were instructed to put cotton in their ears to protect from the noise of the firing line.  The Veteran related that he initially used the cotton each time, but toward the end of the qualification, his cotton must have fallen out; he stated that the noise from the small arms fire was intense.  The Veteran indicated that he attempted to go back into the Marine Corps in 1969, but he was rejected because of his hearing loss.  

Submitted in support of the claim were VA progress notes dated in December 2007.  The Veteran was seen to establish care with a primary care physician; the assessment was history of hearing loss and referral to audiology.  The Veteran was seen in an audiology clinic in January 2008, at which time he reported decreased hearing for 10 years, left greater than the right.  He reported difficulty hearing at work, on the telephone and when background noise was present.  The examiner stated that the Veteran is a hearing aid candidate for both ears.  

The Veteran was afforded a QTC Audiological evaluation in February 2008.  It was noted that the Veteran served as a supply clerk; he reported noise exposure during training as part of his regular duties.  The Veteran indicated that he first noticed hearing loss in 1962 while in service, and hearing loss has increased since then.  On the authorized Audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
40
50
80
LEFT

50
65
100
110

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The pertinent diagnoses were mild to severe sensorineural hearing loss with excellent speech recognition in the right ear, and mild to profound sensorineural hearing loss with excellent speech recognition ability in the left ear.  

Received in May 2010 were VA progress notes dated from March 2009 to September 2009.  During a clinical visit in September 2009, it was noted that the Veteran's bilateral sensorineural hearing loss was controlled.  

The Veteran was afforded another QTC Audiological evaluation in June 2010.  The Veteran reported difficulty hearing and understanding normal conversation, at meetings, listening to TV, in groups or background noise situations.  He also reported difficulty in one on one situations.  It was noted that the Veteran currently wears hearing aids; he has worn them for 19 months.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
50
60
70
LEFT

50
65
105
105

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 72 percent in the left ear.  The pertinent diagnoses were mild to severe sensorineural hearing loss with excellent speech recognition in the right ear, and mild to profound sensorineural hearing loss with fair speech recognition ability in the left ear.  

At his personal hearing in April 2011, the Veteran testified that his hearing loss has affected his daily life since his discharge from military service.  The Veteran indicated that he attempted to re-enlist in the officer candidate program with the Marine Corps; however, he was rejected because of the severity of his hearing loss.  The Veteran related that he has worked in the insurance business and still has difficulty with hearing.  The Veteran stated that the only thing that has helped is that he is now able to send text messages to people rather than listening to them on the phone.  The Veteran noted that, without hearing aids, he has trouble hearing anything at all; he stated that even the cell phones do not work that well.  The Veteran indicated that the hearing aids have helped, but they are not perfect; he stated that he constantly has to adjust the hearing aids.  

III.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The present appeal involves the Veteran's claim that the severity of his hearing loss warrants a higher disability rating.  The Veteran's hearing loss has been rated under the provisions of Diagnostic Code 6100.  In evaluating hearing impairment, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  The evidence of record herein indicates that the Veteran's bilateral hearing loss pattern does not fit the requirements of either unusual pattern of hearing impairment.  

After a review of the evidence, the Board finds that the criteria for an initial compensable rating for the Veteran's service-connected bilateral hearing loss are not met.  Accordingly, his claim for a compensable rating fails.  

Based on the February 2008 VA examination report, under Table VI contained in Diagnostic Code 6100, the average pure tone thresholds and speech recognition scores correspond to a numeric designation of Level I hearing in the right ear and Level II in the left ear.  The intersection point for these categories under Table VII shows that the hearing loss does not exceed the levels contemplated for the currently assigned noncompensable schedular rating.  

Additionally, the Veteran's most recent VA examination in June 2010 shows a right ear puretone decibel loss of 53.75 with speech recognition of 92 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2010).  He has a left ear average puretone decibel loss of 81.25 with speech recognition of 72 percent.  These findings are consistent with Level VI hearing in the left ear.  These combined numeric designations result in a rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).  All audiometric examinations of record result in a noncompensable evaluation.  

The Board notes that the Veteran's assertions and testimony that his hearing has deteriorated and has affected his employment are credible.  However, in determining the actual degree of disability, the examination findings are more probative of the degree of impairment.  The examiners considered the Veteran's complaints regarding the effect on daily activities, and they conducted the required tests.  Moreover, as noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, the numeric designations result in a noncompensable disability evaluation.  38 C.F.R. Part 4 Diagnostic Code 6100.  Accordingly, the noncompensable disability evaluation presently assigned accurately reflects the degree of the Veteran's service-connected hearing impairment for rating purposes.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 6100.  

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, while the Veteran has reported difficulty hearing phone conversations and making mistakes with numbers due to his difficulty hearing, nothing suggests that his hearing loss has caused him problems beyond what is contemplated by the rating criteria, or otherwise rendered impracticable the application of the regular schedular standards.  In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (2).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Based on the foregoing, the claim for a compensable evaluation for a bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


